United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5013                                                 September Term, 2020
                                                                      1:20-cv-01924-UNA
                                                       Filed On: June 11, 2021
Williams Scott Davis, Jr.,

              Appellant

       v.

United States Department of State, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Millett and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and supplement filed by appellant. See
Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and
the motion to appoint counsel and the supplement thereto, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s July 28, 2020
order dismissing the case without prejudice pursuant to Federal Rule of Civil Procedure
8(a) be affirmed. The district court correctly concluded that the complaint failed to set
out “a short and plain statement of the claim showing that the pleader is entitled to
relief.” Fed. R. Civ. P. 8(a).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5013                                                September Term, 2020


of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2